DALE R. CATHELL, (Retired, Specially Assigned), J.
In Maryland the vicious mauling of young children by pit bulls occurred as early as 1916.1 Bachman v. Clark, 128 Md. 245, 97 A. 440 (1916). In that case, a ten-year-old boy, John L. Clark, was playing on the north side of a street when a pit *630bull (“bull terrier”) came across the street from its owner’s property and attacked him, inflicting serious injuries. The pit bull refused to release the boy until a witness picked up a “scantling”2 and struck the dog, killing it. Similar to the testimony in the present case by the boy’s mother, in that old case the mother described the aftermath of the attack on her child as follows:
... [H]e was unconscious, in such a condition that she did not know whether he was living or dead ... Blood all over him.
Id. at 247, 97 A. at 440.
Over the last thirteen years, there have been no less than seven instances of serious maulings by pit bulls upon Maryland residents resulting in either serious injuries or death that have reached the appellate courts of this State, including the two boys attacked by the pit bull in the present case.3 Five of the pit bull attacks in Maryland have been brought to the attention of this Court, and two have reached the Court of Special Appeals.
The first two attacks to reach this Court were reported in Shields v. Wagman, et al., 350 Md. 666, 714 A.2d 881 (1998),4 where a pit bull attacked a business invitee at a strip shopping center and later attacked a tenant. Both attacks took place in the parking area of the strip-shopping center owned and maintained by the landlord. The pit bull was kept by its owner, also a tenant who operated an automobile repair business on leased premises.
*631In the first instance, Ms. Shields took her car to the parking area for repairs, and as she exited her car and approached the leased premises, the pit bull broke through the door and attacked her, inflicting serious injuries. Id., at 670, 714 A.2d at 883.5 In the second instance, the pit bull was not restrained and chased another tenant in the shopping center, Mr. Johnson, onto the roof of a car in the parking lot and attacked him, again inflicting serious injuries. As a result, Mr. Johnson had several surgeries to his arm, lost sensation in that arm, and was impaired in his ability to perform certain duties related to his job. Id., at 671, 714 A.2d at 883. This Court held that the landlord in that case had actual knowledge that the pit bull (whose name was Trouble) was dangerous and had the right to cause the removal of the pit bull from the premises but failed to do so, and in not so doing, had negligently allowed the attacks to occur on the parking premises controlled by the landlord. Id., at 690, 714 A.2d at 892-893.
The third case decided by this Court just two months later, Matthews v. Amberwood Associates Limited Partnership, Inc., 351 Md. 544, 719 A.2d 119 (1998), involved a situation where a pit bull (named Rampage) attacked a child inside a tenant’s apartment killing the child. We found that because the landlord’s employees had reported Rampage’s aggressiveness and viciousness on prior occasions to management personnel, that knowledge was imputed to the landlord even though the attack occurred in the premises leased to the tenant. Id., at 588-59, 719 A.2d at 125-26. Accordingly, because the landlord had the right not to renew the lease or to remove the pit bull under a “no pets” provision in the lease, he could be held liable. Ibid.
In Moore et al. v. Myers, 161 Md.App. 349, 868 A.2d 954 (2005), a case originating out of Prince Georges County, the Court of Special Appeals was faced with a factual situation in which an unleashed and unrestrained pit bull chased a twelve *632year old girl into a street where she was run over by an automobile and suffered two broken arms, a broken leg, and a fractured jaw.6 At the time, Prince Georges County had adopted statutes specific to pit bulls that, among other things, required owners of pit bulls to keep the dogs in enclosures or leashed at all times. Id., at 364, 868 A.2d at 962. Based primarily on a violation of those statutes, the Court of Special Appeals held the owner of the pit bull liable. Id., at 367, 868 A.2d at 964.
In Ward v. Hartley, 168 Md.App. 209, 895 A.2d 1111 (2006) (in which the relevant party in the lawsuit was the landlord), a taxi driver was dispatched to pick up a passenger for transportation to the Kennedy Kreiger Institute. When he knocked on the door to the leased premises, he heard someone tell children not to open the door. He stepped back and at the same time a child opened the door and a pit bull came charging out as he heard someone yell “Get the dog.” He hit the pit bull with some rolled-up paper he had in his hand and the pit bull grabbed his foot. He then ran to his cab with the pit bull still holding onto his foot and, with the pit bull still attached, climbed on top of the car. A police car appeared on the scene, and as it did, two boys ran out of the house laughing and pulled the dog off of the cabdriver’s foot. The cab driver’s foot was severely injured and required surgery. Id., at 213, 895 A.2d at 1113. There was no evidence in the case that the landlord knew that a pit bull was being kept on the premises until he heard about the incident with the cab driver. The Court of Special Appeals, in holding for the landlord, opined: “Keeping a pit bull did not violate any covenant of the lease, nor did it violate any law or ordinance. No provision of the lease gave the landlord control over any portion of the rental premises. Thus, appellees had no duty to inspect the premises.” Id., at 217, 895 A.2d at 1115.
The present case involves an attack by a pit bull named Clifford. Notwithstanding his relatively benign name, Clifford *633possessed the aggressive and vicious characteristics of both Trouble and Rampage. He escaped twice from an obviously inadequate small pen7 and attacked at least two boys at different times on the same day.8 The second young boy was Dominic Solesky. As a result of his mauling by Clifford, Dominic initially sustained life threatening injuries and underwent five hours of surgery at Johns Hopkins Hospital to address his injuries, including surgery to repair his femoral artery. He spent seventeen days in the hospital, during which time he underwent additional surgeries, and then spent a year in rehabilitation.9
Here, the trial court granted a judgment for the defendant landlord at the close of the Plaintiffs case on the grounds that, according to the trial judge, the evidence was insufficient to permit the issue of common law negligence to be presented to the jury. On the state of the common law relating to dog attacks in existence at that time, the trial court was correct The plaintiff took an appeal to the Court of Special Appeals *634and that court reversed the trial court, finding that the evidence had been sufficient to create a valid jury issue as to the extent of the landlord’s knowledge as to Clifford’s dangerousness in respect to the then common law standards in dog attack negligence cases.
Appellant, the landlord, presented several questions in her brief before this Court.
1. Is the harboring of American Staffordshire Terriers (more commonly known as “pit bulls”) by tenants an inherently dangerous activity for which landlords may be held strictly liable?
2. Does Maryland jurisprudence permit an inference of knowledge of prior vicious propensities of a domestic animal by a landlord based upon the existence of an exculpatory clause in a residential lease concerning bodily injury caused by the tenant’s pets?
3. Does Maryland jurisprudence permit an inference of knowledge of prior vicious propensities of a domestic animal by a landlord whose tenant harbors the animal in leased premises based upon subjective conclusions as to the animal’s temperament of neighbors who have limited observations of the animal’s behavior which was never conveyed to the landlord?
4. May a landlord be held liable for injuries caused by a tenant’s domestic animal due to the failure to require reasonable confinement of a domestic animal in the leased premises?
5. Should landlords that allow tenants to harbor dangerous or vicious animals in the leased premises be held liable in tort under any circumstances when the tenant fails to properly control its pet?
6. Should this Court’s prior rulings in Mathews [Matthews] v. Amberwood Associates Ltd. P’ship, Inc., 351 Md. 544 [719 A.2d 119] (1998) and Shields v. Wagman, 350 Md. 666 [714 A.2d 881] (1998) be overturned or significantly modified?
*635The appellee, cross-petitioner, Solesky, presents six questions in his brief.
I. After Shields and Matthews, was the inherently dangerous/vicious nature of pit bulls known to Maryland landlords?
II. Did Matthews impose a duty upon landlords who rent to tenants with pit bulls in a residential neighborhood to act with reasonable care in requiring appropriate housing or storage of the two pit bulls outside the house?
III. Did the Court of Special Appeals err in upholding the Circuit Court’s refusal to sanction a party/defendant who refused to appear for a duly noted deposition and never sought a Protective Order when the knowledge of the defendant is essential to proving the elements of the tort claim against her?
IV. Did the Court of Special Appeals err in upholding the Circuit Court’s refusal to sanction defendant for spoilation of evidence where defendant landlord had taken photographs of the leased premises on the day of reletting the premises to the tenant owner of two pit bulls and later refused to produce those photographs in discovery?
V. Did the Lower Courts err in refusing to admit forty-nine Baltimore Sun articles regarding pit bull attacks preceding the attack on Dominic?
We granted both the petition and cross petition. Tracey v. Solesky, 421 Md. 192, 25 A.3d 1025 (2011).
We answer appellant’s first question in the affirmative and establish in this case, and prospectively, a strict liability standard in respect to the owning, harboring or control of pit bulls and cross-bred pit bulls in lieu of the traditional common law liability principles that were previously applicable to attacks by such dogs. We shall direct the Court of Special Appeals to reverse the trial court and send this case back to that court.10 Because of our imposition of certain breed-specific strict liability standards in this case, it is unnecessary *636to address appellant’s other questions. It is also unnecessary to address appellee/cross-petitioner’s complaints as to the trial judge’s failure to permit him to depose the landlord and to the trial judge’s failure to allow him to introduce numerous newspaper articles all related to appellee’s attempt to establish knowledge on the part of the landlord as to the aggressiveness and viciousness of Clifford.
We are modifying the Maryland common law of liability as it relates to attacks by pit bull and cross-bred pit bull dogs against humans. With the standard we establish today (which is to be applied in this case on remand), when an owner or a landlord is proven to have knowledge of the presence of a pit bull or cross-bred pit bull (as both the owner and landlord did in this case) or should have had such knowledge, a prima facie case is established. It is not necessary that the landlord (or the pit bull’s owner) have actual knowledge that the specific pit bull involved is dangerous. Because of its aggressive and vicious nature and its capability to inflict serious and sometimes fatal injuries, pit bulls and cross-bred pit bulls are inherently dangerous.11
The Old Common Law
In the early Maryland case of Goode v. Martin, 57 Md. 606, 609-612 (1882), which involved an attack by a Newfoundland dog and a “small terrier,”12 the Court stated certain infer*637enees that could then be made against an owner in a case such as the present case. There the Court first said: “In order to render the owner liable in damages to any one bitten by his dog, it must be proved not only that the dog was fierce, but that the owner had knowledge that he was fierce. To this effect are all the authorities, [citations omitted].” But later in its opinion, the Court stated:
But we think the appellant is right in his contention that the defendant may be presumed to have knowledge that his dogs were fierce and dangerous, from the fact that he was accustomed to keep them tied during the day-time. In Perry v. Jones, 1 Espinasse, 452, Lord KENYON held from the fact that the owner kept his dog tied and did not permit him to run at large, it must be presumed that he had knowledge that the dog was vicious, unruly and not safe to be permitted to go abroad.... So, in the case now before us, we think the fact that the appellee kept his dogs tied during the day and let them loose at night, furnishes proof that he knew it would endanger his neighbors to permit them to be unfastened.... The evidence ought to be left to the jury as tending to prove the temper and vicious disposition of the dogs, and the knowledge of the appellees thereto, and it was therefore error in the Judge of the Circuit Court to take the case from the jury, and the judgment appealed from will be reversed and a new trial be awarded.13
Martin, 57 Md. at 611-12.
In Bachman v. Clark, supra, we stated the then common law standard in relation to dog attacks:
*638At common law, the owner of a dog is not liable for injuries caused by it, unless it has a vicious propensity and notice of that fact is brought home to him. But when it is once established that the dog is of a vicious nature, and that the person owning or keeping it has knowledge of that fact, the same responsibility attaches to the owner to keep it from doing mischief as the keeper of an animal naturally ferocious would be subject to, and proof of negligence on the part of the owner is unnecessary. This is the recognized and well settled law of this state [citation omitted].
Clark, 128 Md. at 247, 97 A. at 441 (citation omitted).
This standard has been acknowledged and sometimes criticized in treatises, nonetheless, it has generally persisted. See Harper, James and Gray on Torts, Section 14.9, at 291 (3rd ed., 2007)
This rule has been criticized as to actual damage done by animals with known propensities therefore, such as attacks on birds and poultry by cats, but any such change in the law will most likely come from legislative enactment, although there is no necessary reason to prevent courts from making such modifications without the aid of a statute [emphasis added].
Harper, further comments that:
The common law has for many years made a distinction between animals ferae naturae and animals mansuetae natura, or between wild animals and domestic animals.
It thus appears that one keeps dangerous animals at one’s peril, that is, at strict liability, but otherwise as to animals ‘not dangerous.’ As to the former class, it is no defense that the keeper employed reasonable care, or even a high degree of diligence to prevent their escape. Liability is independent of any fault on the part of the owner.
He may keep such animals, if he will, but if he has notice of their danger to human beings ..., he cannot keep them, *639even carefully, at the risk of others. He has introduced an unusual danger into the community and he does so at his own risk.
Id. at Section 14.11.14
Modifying the Common Law
In Ireland v. State, 310 Md. 328, 331-332, 529 A.2d 365, 365-366 (1987) we discussed the basic framework of the Court’s role in establishing and modifying common law rules:
The determination of the nature of the common law as it existed in England in 1776, and as it then prevailed in Maryland either practically or potentially, and the determination of what part of the common law is consistent with the spirit of Maryland’s Constitution and her political institutions, are to be made by this Court.
“Whether particular parts of the common law are applicable to our local circumstances and situation, and our general code of laws and jurisprudence, is a question that comes within the province of the Courts of Justice, and is to be decided by them. The common law, like our Acts of Assembly, are subject to control and modification of the Legislature, and may be abrogated, or changed as the *640General Assembly may think most conducive to the general welfare; so that no great inconvenience, if any, can result from the power deposited with the judiciary to decide what the common law is, and its applicability to the circumstances of the State, and what has become obsolete from non-user or other cause. State v. Buchanan, 5 H. & J. 317, 365-66 (1821).”
Because of the inherent dynamism of the common law, we have consistently held that it is subject to judicial modification in the light of modern circumstances or increased knowledge....
Id. at 331-332, 529 A.2d at 366.
More recently, in Mayor & City Council of Baltimore, et al. v. Clark, 404 Md. 13, 944 A.2d 1122 (2008) in a case involving the termination of a police official in Baltimore City we held that, “It is well settled that, where the General Assembly has announced public policy,15 the Court will decline to enter the public policy debate, even when it is the common law that is at issue and the Court certainly has the authority to change the common law [italics added].” Id. at 38, 944 A.2d at 1135. See also Price v. State, 405 Md. 10, 32, 949 A.2d 619, 630 (2008) (“... This Court has also characterized a jury’s verdict of guilty, which is flatly inconsistent with the jury’s verdict of not guilty on another count as “illogical” and “contrary to law.” There is no reasonable basis for reversing the inconsistent verdict of “liability” but not reversing the inconsistent verdict of “guilty”); Bozman v. Bozman, 376 Md. 461, 830 A.2d 450 (2003) (“... .We agree with the Court of Special Appeals, that the interspousal immunity doctrine is an antiquated rule of law which, in our view, runs counter to prevailing societal norms and therefore has lived out its usefulness. According, we shall answer the petitioner’s first question in the affirmative and, so, complete the abrogation of the doctrine from the common *641law of this State ... ”). And see Bowden v. Caldor, Inc. et al., 350 Md. 4, 27, 710 A.2d 267, 277 (1998):
... Consequently, the legal principles discussed below, applicable to judicial review of punitive damage awards for excessiveness, are set forth as principles of Maryland Common Law. Although some of these principles may be the same as requirements by other courts as a matter of constitutional law, we have no reason at this time to consider minimum constitutional requirements in this area. Moreover, some of the principles set forth below have a foundation in prior Maryland case law, whereas others do not. Nonetheless, as often pointed out, this Court has authority under the Maryland Constitution to change the Common law.
We recently spoke to the application of common law modifications in our case of Polakoff, et al. v. Turner, 385 Md. 467, 484, 869 A.2d 837, 850 (2005). There we said: “Generally, changes in the common law are applied prospectively, as well as to the case triggering the change in the common law.” See also Owens-Illinois, Inc. v. William Zenobia, Sr. et al., 325 Md. 420, 469-470, 601 A.2d 633, 657-658 (1992). There we said:
We now turn to the matter of the effective date of our holdings with respect to punitive damages.
Until today, under Maryland common law a plaintiff in a tort case was required to establish by a preponderance of the evidence those circumstances which would authorize the allowance of an award for punitive damages. By changing this standard of proof to clear and convincing evidence, we have not overruled any particular Maryland cases on the ground they were wrongly decided at the time. Instead we have exercised our constitutional authority to change the common law. [Citations omitted.]
Recently, in Julian v. Christopher, supra, 320 Md. [1] at 10-11, 575 A.2d [735] at 739 [ (1990) ], we reiterated the principle that “[o]rdinarily decisions which change the common law apply prospectively, as well as to the litigants *642before the court.” Thus in Boblitz v. Boblitz,[16] we changed the common law by abrogating interspousal immunity in negligence cases and held that the change was applicable to the case then before the Court and to causes of action accruing after the date of our decision.
When, however, a change in the common law does not affect the elements of a cause of action[17] but relates to requirements at a trial, we have held that the change applies “to cases where the trials ... commence after the date of our opinion in the present case.”
Therefore, the “clear and convincing” standard of proof for punitive damages in tort cases applies to the instant case, ... and to all trials commencing and trials in progress on or after the date this opinion is filed.
Strict Liability Standards in Pit Bull Attack Cases
We began our modification of the old common-law rule with respect to dog attack cases with our strong dicta in Matthews, supra, highlighting the particular characteristics of pit bulls and cross-bred pit bulls. There we explained the difference between pit bulls and other breeds of dogs when we noted:
Thus, the foreseeability of harm in the present case was clear. The extreme dangerousness of this breed, as it has evolved today, is well recognized. ‘Pit bulls as a breed are known to be extremely aggressive and have been bred as attack animals.’ Giaculli v. Bright, 584 So.2d 187, 189 (Fla.App.1991). Indeed, it has been judicially noted that pit bull dogs ‘bite to kill without signal’ (Starkey v. Township of Chester, 628 F.Supp. 196, 197 (E.D.Pa.1986), are selectively bred to have powerful jaws, high insensitivity to pain, *643extreme aggressiveness, a natural tendency to refuse to terminate an attack, and a greater propensity to bite humans than other breeds. The “Pit Bull’s massive canine jaws can crush a victim with up to two thousand pounds (2,000) of pressure per square inch — three times that of a German Sheppard or Doberman Pinscher.” State v. Peters, 534 So.2d 760, 764 (Fla.App.1988) review denied, 542 So.2d 1334 (Fla.1989). See also Hearn v. City of Overland Park, 244 Kan. 638, 650, 647, 722 [772] P.2d 758, 768, 765, cert. denied 493 U.S. 976, 110 S.Ct. 500, 107 L.Ed.2d 503 (1989) (“pit bull dogs represent a unique health hazard ... [possessing] both the capacity for extraordinarily savage behavior ... [a] capacity for uniquely vicious attacks ... coupled with an unpredictable nature” ... and that “of the 32 known human deaths in the United States due to dog attacks ... [in the period between July 1983 and April 1989], 23 were caused by attacks by pit bull dogs.” Pit bull dogs have even been considered as weapons. See State v. Livingston, 420 N.W.2d 230 [223] (Minn.App.1998) (for the purpose of first degree murder); People v. Garraway, 187 A.D.2d 761, 589 N.Y.S.2d 942 (1992) (upholding conviction of pit bull’s owner of criminal weapon in the third degree).
.... And the Albuquerque Humane Society reported that no other breed of dog has “ever caused the kinds of injuries or exhibited the aggressive behavior shown by American Pit Bull Terriers ... [and the humane society does not] adopt out pit bull dogs because of their potential for attacks on other animals and people”); [some citations in this paragraph omitted],
Matthews, 351 Md. at 562-63 & n. 4, 719 A.2d at 127-128 & n. 4 (emphasis added).
However, we also stated in Matthews that:
.... Under the present circumstances, however, where a landlord retained control over the matter of animals in the tenant’s apartment, coupled with the knowledge of past vicious behavior by the animal, the extremely dangerous *644nature of pit bull dogs, and the foreseeability of harm to persons and property in the apartment complex, the jury was justified in finding that the landlord had a duty to the plaintiffs and that the duty was breached. The following principle set forth in Prosser and Keeton on the Law of Torts, Sec. 4 at 25 (5th ed.1984), is applicable here:
‘The ‘prophylactic’ factor of preventing future harm has been quite important in the field of torts. The courts are concerned not only with the compensation of the victim, but with admonition of the wrongdoer. When the decisions of the courts are known, and defendants realize that they may be held liable, there is of course a strong incentive to prevent the occurrence of the harm. Not infrequently one reason for imposing liability is the deliberate purpose of providing that incentive.’
Id. at 570, 719 A.2d at 131-132 (emphasis added).
Because the issue of strict liability was not expressly raised on appeal, we decided Matthews on regular common law negligence requirements. However, the language of that case clearly forecasted the direction the Court might take in the proper case. This is that case.
Soon after we decided Matthews, a “special report” was published in the Journal of the American Veterinary Medical Association noting that:
From 1979 through 1996, dog attacks resulted in more than 300 dog-bite related fatalities in the United States. Most victims were children. Studies indicate, ... that pit bull-type dogs were involved in approximately a third of human ... [fatalities] during the 12 year period from 1981 through 1992 .... 18
*645See, 217 Journal of the American Veterinary Medical Association, no. 6, September 15, 2000, at 836. The report went on to state: “... the data indicates that Rottweilers and pit bull type dogs accounted for 67% of human DBRF [“dog bite related fatalities”] in the United States between 1979 and 1996”. Id., at 839. “It is extremely unlikely that they accounted for anywhere near 60% of dogs in the United States during that same period and, thus, there appears to be a breed-specific problem with fatalities.” Ibid.19
An abstract from a recent article published in the Annals of Surgery, entitled “Mortality, Mauling, and Maiming by Vicious Dogs ” which explored maiming and deaths due to dog attacks noted that:
Abstract
OBJECTIVE: Maiming and death due to dog bites are uncommon but preventable tragedies. We postulated that patients admitted to a level 1 trauma center with dog bites would have severe injuries and that the gravest injuries would be those caused by pit bulls.
DESIGN: We reviewed the medical records of patients admitted to our level 1 trauma center with dog bites during a 15-year period. We determined the demographic characteristics of the patients, their outcomes, and the breed and characteristics of the dogs causing the injuries.
RESULTS: Our Trauma and Emergency Surgery Services treated 228 patients with dog bite injuries; for 82 of those patients the breed of the dog involved was recorded (29 were injured by pit bulls)[29 out of 82], Compared with attacks by other breeds of dogs, attacks by pit bulls were associated with a higher median injury Severity Scale score *646(4 vs. 1; P=0.002), a higher risk of an admission Glasgow Coma Scale score of 8 or lower (17.2% vs. 0%; P=0.006), higher median hospital charges ($10,500 vs. $7200/ P=0.0003); and a higher risk of death (10.3% vs. 0%; P=0.041).
CONCLUSIONS: Attacks by pit bulls are associated with higher morbidity rates, higher hospital charges, and a higher risk of death than are attacks by other breeds of dogs. Strict regulation of pit bulls may substantially reduce the U.S. mortality rates related to dog bites.
John K. Bini et al., Mortality, Mauling, and Maiming by Vicious Dogs, 253 Annals of Surgery, no. 4, May 2011.
The Center for Disease Control, in at least one of its “Morbidity and Mortality ” Weekly Reports (MMWR) has noted that:
From 1979 through 1994, attacks by dogs resulted in 279 deaths of humans in the United States ... (1, 2) Such attacks have prompted widespread review of existing local and state dangerous-dog laws, including proposals for adoption of breed-specific restrictions to prevent such episodes (3).
The “Editorial Note” following the Weekly Report noted that
during 1979-1996, fatal dog attacks occurred in 45 states. In 1986, nonfatal dog bites resulted in an estimated 585,000 injuries that required medical attention or restricted activity; in that year, dog bites ranked 12th among the leading causes of nonfatal injuries in the United States. In 1994, an estimated 4.7 million persons (1.8% of the U.S. population) sustained a dog bite, of these, approximately 800,000 (0.3%) sought medical care for the bite.
46 MMWR Weekly no. 21, Dog-Bite Related Fatalities-United States 1995-1996, May 30, 1997, pp. 463-466.
Although the Center for Disease Control did not recom*647mend breed-specific regulation20 it did state: “... laws for regulating dangerous or vicious dogs should be promulgated and enforced vigorously.”
Cases from other jurisdictions that address the inherent viciousness of pit bulls often involve the constitutionality of certain dog control regulations, or criminal cases where dog owners have been charged with using pit bulls as dangerous weapons. For example, in City of Toledo v. Tellings, 114 Ohio St.3d 278, 280-283, 871 N.E.2d 1152 (2007), the Ohio Supreme Court, reversing an intermediate appellate court, upheld most of Toledo’s breed-specific regulations involving pit bulls. Tellings had challenged the constitutionality of that section of the statute that included pit bulls in the “vicious dog” category and stated that the “ownership, keeping, or harboring of a vicious dog” violated the regulations. Vicious dogs were defined in the statute to include pit bulls.
The Ohio court went on to state:
The trial court cited the substantial evidence supporting its conclusion that pit bulls, compared to other breeds, cause a disproportionate amount of danger to people. The chief dog warden of Lucas County testified that (1) when pit bulls attack, they are more likely to inflict severe damage to their victim than other breeds of dogs, (2) pit bulls have killed more Ohioans than any other breed of dog, (3) Toledo police officers fire their weapons in the line of duty at pit bulls more often than they fire weapons at people and other breeds of dogs combined, (4) pit bulls are frequently shot during drug raids because pit bulls are encountered more frequently in drug raids than any other dog breed. The trial court also found that pit bulls are ‘found largely in urban settings where there are crowded living conditions and a large number of children present,’ which increases the risk of injury caused by pit bulls.
*648The evidence presented in the trial court supports the conclusion that pit bulls pose a serious danger to the safety to citizens. The state and the city have a legitimate interest in protecting the citizens from the degree of danger posed by this breed of domestic dog.
Tellings, 871 N.E.2d at 1157 (emphasis added). See also Bess v. Bracken County Fiscal Court, 210 S.W.3d 177, 182 (Ky.App.2006) (“Here, the determination by the Bracken County Fiscal Court that pit bull terriers have “inherently vicious and dangerous propensities” was certainly not unreasonable given the evidence in support of that finding.”).
In The Florida Bar v. Pape and The Florida Bar v. Chandler, 918 So.2d 240, 242 and 245 (Fla.2005) cases, two Florida attorneys were disciplined for using an image of a pit bull in their advertising because it was misleading, and also portrayed an inappropriate message. Although the disciplinary case itself was unusual, relevant for our purposes here is the following statement by the Supreme Court of Florida:
In this case we impose discipline on two attorneys for their use of television advertising devices that violate the Rules of Professional Conduct. These devices, which invoke the breed of dog known as the pit bull, demean all lawyers and thereby harm both the legal profession and the public’s trust and confidence in our system of justice.
In addition, the image of a pit bull and the on-screen display of the words “PIT BULL” ... are not relevant to the selection of an attorney. The referee found that the qualities of a pit bull as depicted by the logo are loyalty, persistence, tenacity, and aggressiveness. We consider this as a charitable set of associations that ignores the darker side of the qualities often also associated with pit bulls: malevolence, viciousness, and unpredictability. Further, although some may associate pit bulls with loyalty to their owners ...
*649Even the perception of loyalty may be unwarranted. In June, a twelve-year old boy was mauled to death in San Francisco by his family’s two pit bulls.... That same month a Bay Area woman suffered severe injuries in an attack by her nine-year old pit bull____A St. Louis man was killed in May by his two pit bulls that had “no apparent history of aggression and [were] described as well kept” [source citations in paragraph omitted.]
Pit bulls have a reputation for vicious behavior that is borne of experience.
Id., at 241, 245 & n. 4.
Although the District of Columbia Court of Appeals found for the landlord on the basis that he had no right to terminate the lease in the case of Campbell v. Noble, 962 A.2d 264, 264-265 (D.C.App.2008), the Court described the magnitude of the injuries suffered by a boy hired to clean up dog waste from pit bulls:
.... The dogs then began to attack Elijah, biting him in the face and body.....Elijah was raced to the hospital, where he underwent nine hours of surgery. Since the attack, Elijah has had physical and psychological difficulties. He had to relearn how to balance and walk, and has had terrible nightmares about the attack; he also no longer has a right ear. His left ear was surgically reattached.
McNeely v. United States, 874 A.2d 371 (D.C.App.2005), arose out of a vicious attack by two pit bulls. McNeely, the owner of the dogs, was criminally charged and convicted of two counts of violating the Pit Bull and Rottweiler Dangerous Dog Designation Emergency Act of 1996 (the “Pit Bull Act”) that imposed certain requirements on a breed-specific basis relating to pit-bulls. McNeely challenged the statute on several grounds including “... that the Act constitutes an impermissible strict liability statute.” McNeely, supra, at 375.
The facts of the attack are described as follows:
At approximately 1:00 a.m. on May 13, 1996, Helen Avery carried a bag of spoiled food to the trash can behind her home. As she replaced the can lid, Avery saw two dogs *650appear from under the steps of her back porch. The dogs charged towards her, forcing Avery to seek an escape by scaling a fence to her neighbor’s yard. Unfortunately, she did not evade the dogs quickly enough: one of them seized Avery by the back of her leg and pulled her off the fence, while the other dog jumped on top of her as she fell backwards. During the ensuing attack, skin, muscle, and nerve tissues were bitten off from various parts of her body, including her leg and both arms; one of her toes was nearly bitten off, and she lost a large amount of blood. The attack finally ended when Avery’s son, Jerrel Bryant, and two other men successfully chased the dogs off by beating them with an ax and baseball bat.
In arguing that a denial of a motion to dismiss be upheld, the government stated that all that was required to be proven under the statute was that the owner knew the dog was a pit bull. The District of Columbia Court of Appeals agreed and upheld the conviction, and noted further, as related to the basic scienter requirement under the statute, that all that was required to be shown was that the pit bulls had attacked without provocation and the owner knew “that the dogs he owned were pit bulls.” Id.
Multiple constitutional issues and other arguments were raised by pit bull advocates21 in a challenge to a pit bull strict liability statute in the case of The Colorado Dog Fanciers, Inc. et al. v. The City and County of Denver, 820 P.2d 644 *651(Colo.1991). The Supreme Court of Colorado in upholding the statute at issue, opined, in relevant part:
Since section 8-55 allows the determination that a dog is a pit bull based on nonscientific evidence, the dog owners assert that they are denied substantive due process. The city, however, is not required to meet its burden of proof with mathematical certainty of scientific evidence. Therefore, even though section 8-55 permits a finding of pit bull status to be based on expert opinion or on nonscientific evidence, such a procedure does not violate the dog owner’s due process rights.
The dog owners also assert that the city ordinance treats all pit bulls and substantially similar dogs as inherently dangerous and is, therefore, unconstitutionally overbroad. This contention is without merit.
The dog owners argue that the ordinance violates the Equal Protection Clause by creating an irrational distinction between one who owns a dog with the physical characteristics of a pit bull and one who owns a dog lacking those characteristics.
.... The trial court found that pit bull attacks, unlike attacks by other dogs, occur more often, are more severe, and are more likely to result in fatalities. The trial court also found that pit bulls tend to be stronger than other dogs, often give no warning signals before attacking, and are less willing than other dogs to retreat from an attack, even when they are in considerable pain. Since ample evidence exists to establish a rational relationship between the city’s classification of certain dogs as pit bulls, and since there is a legitimate governmental purpose in protecting the health and safety of the city’s residents and dogs, the trial court correctly concluded that the ordinance did not violate the dog owner’s right to equal protection of the laws.
Id., at 649-652 (internal citations and footnotes omitted).
Harper, supra, notes that at least the following states have some form of state-strict liability statute in which the finding *652of dangerousness of the particular attacking dog is not necessary to establish the elements of negligence: Arizona, Florida, Illinois, Iowa, New Jersey, Nebraska, Oklahoma, Connecticut, Wisconsin and Ohio. There are also indications in the literature that California, South Carolina and the District of Columbia also have some form of strict liability statute relating to dogs. Additionally, some of the cases and other authority we have examined concern local animal control laws, some of which are breed-specific.
The sources and discussions above, coupled with our extensive dicta in Matthews, supra, and the numerous instances of serious and often fatal attacks by pit bulls throughout the country, and especially in Maryland, persuades us that the common law needs to be changed in order that a strict liability standard be established in relation to attacks by pit bull and cross-bred pit bull mixes.22
CONCLUSION
We hold that upon a plaintiffs sufficient proof that a dog involved in an attack is a pit bull or a pit bull mix, and that the owner, or other person(s) who has the right to control the pit bull’s presence on the subject premises (including a landlord who has the right and/or opportunity to prohibit such dogs on leased premises as in this case) knows, or has reason to know, that the dog is a pit bull or cross-bred pit bull mix, that person is strictly liable for the damages caused to a plaintiff who is attacked by the dog on or from the owner’s or lessor’s premises.23 This holding is prospective and applies to *653this case and causes of action accruing after the date of the filing of this opinion. Upon remand to the trial court, it shall apply in this case the modifications to the common law herein created.24
JUDGMENT OF THE COURT OF SPECIAL APPEALS AFFIRMED FOR THE REASONS HEREIN STATED; THAT COURT IS DIRECTED TO REMAND THE CASE TO THE TRIAL COURT FOR A RETRIAL CONSISTENT WITH THE NEW COMMON LAW PRINCIPLES HEREIN ADOPTED; COSTS IN THIS COURT AND IN THE COURT OF SPECIAL APPEALS TO BE PAID BY THE APPELLANT.
HARRELL, GREENE, and BARBERA, JJ., dissent.

. While there were prior dog bite cases, we believe that this case was the first instance where the attacking dog is described as a bull terrier.


. A small piece of timber such as a 2" by 4" or similar piece of framing, etc.


. In addition to the maulings in Maryland, there have been at least two instances of serious maulings by pit bulls that have reached the appellate courts of the District of Columbia, infra, since 2005. Accordingly, within a hundred mile radius there have been nine serious mauling appellate cases involving pit bulls within the last thirteen years.


. Two cases were consolidated for trial below.


. In the hospital she underwent emergency surgery and was hospitalized for a week. She later had to return to the hospital for further surgeries. She lost four months of work.


. Apparently, the son of the owner 'sicced' the pit bull on three girls, one of whom was the victim.


. The pen was described as being 4 feet high with no overhanging ledge and an open area at the top. Clifford jumped out of the top of the pen-at least twice on the day of the attacks. In Matthews v. Amberwood, supra, at 563, 719 A.2d 119, we quoted language from the New Mexico case of Garcia v. Village of Tijeras, 108 N.M. 116, at 119-121, 767 P.2d 355 (1988) that "... extraordinary measures are required for confining American Pit Bull Terriers, such as a six [emphasis added] foot chain-link fence with an overhanging ledge to keep the dogs from jumping out, ..."


. After he attacked the first boy, the pit bull's owner apparently restrained the dog and put him back in the pen he had just jumped out of, whereupon, in a short period of time the pit bull jumped out of the pen again and attacked the second boy, Dominic.


. The first boy attacked, Scotty Mason, was described after the attack on him as he appeared before his mother (an assistant States Attorney for Baltimore City) as:
He was hysterical. He was bloody from about the chest area up. His face was covered in blood. He was crying. He didn’t look like Scotty. I thought he had been hit by a baseball bat....
Well, he was unable to talk. He was so hysterical, but the two older boys told me he had been attacked by a dog, and I was frankly shocked ...


. The Court of Special Appeals reversed the trial court on regular negligence grounds and has directed that the case be retried. We do not agree that the evidence below supported that finding, but, with our *636holding that certain strict liability standards now apply, reversal is also required, albeit for a different reason.


. We are, of course, aware that such dogs can, and sometimes do, become well mannered pets in respect to their own human families as pointed out in some of the briefs. The question, however, is not whether they are maiming or killing their owners or members of the owners’ families (although sometimes they do), it is the degree to which they are attacking others, and the seriousness of the injuries caused, in comparison with the rate of dog attacks (and types of injuries) in respect to all breeds of dogs.


. The type of terrier is not mentioned. We do note that next to a Newfoundland, terriers, including many pit bull terriers, would appear small by comparison.


. It is questionable whether this early modification to the old common law rule would have been applied by that Court had that era been subject to the population, traffic and congestion of modern-urban life and to the numerous statutes forbidding the running loose of dogs and the requirements that they be leashed or under control, such as is generally prevalent to some degree in many jurisdictions at the present time. We have previously noted that “The fact that the dogs here were kept in an enclosure in a suburban area in a day when legal restrictions frequently forbid a dog’s running at large cannot have the same significance that the matter of enclosure had in 1916 and 1882.’’ McDonald v. Burgess, 254 Md. 452, 458, 255 A.2d 299, 302 (1969)


. Harper, supra, Section 14-11, pg. 310, fn. 26 briefly discusses England’s attempt to address the issue of breed-specific dangerous dogs:
"In England under the Animals Act 1971, section 2(2)(b) the dangerous propensities that must be known must be such as “are not normally found in animals of the same species.” It has been held, on the basis of the statutory definition of “species” as including subspecies that "the relevant comparison was with other dogs of the same breed and not with other dogs generally.” At about the same time, public reaction in England to injuries caused by dogs led to demands for the “banning of dangerous breeds such as pit bull terriers and Rottweilers.” The Home Secretary announced plans to ban the “owning and breeding [of] pit bull terriers, Japanese tosas and other dogs bred for fighting” (but not Rottweilers), but the RSPCA and many veterinarians stated that they would refuse to participate in the mass slaughter of such dogs.... ”
The Home Secretary then compromised by requiring the "muzzling, neutering, and registering of 'fighting dogs,' said to include pit bull terriers, tosas, and bandogs (bandogs are dogs that are kept tied up as watchdogs or tied up because they are ferocious).


. The parties have not directed our attention to any Maryland State statute addressing the matter of the dangerousness of pit bulls or to any action by the General Assembly declining to create different standards to be applied in respect to tort actions involving attacks by pit bulls. We know of none.


. 296 Md. 242, 275, 462 A.2d 506, 522 (1983).


. In this case, we are modifying one of the elements that must be proven in cases involving pit bull attacks from knowledge that a particular dog is dangerous to knowledge that the particular dog involved is a pit bull. If it is a pit bull the danger is inherent in that particular breed of dog and the knowledge element of scienter is met by knowledge that the dog is of that breed.


. The figures also indicated that during a 12 year period ending in 1992, almost half of fatalities were caused by Rottweilers. More recent data indicates that currently more fatalities are caused by pit bulls than by Rottweilers. This may reflect the increasing popularity of pit bulls, i.e. more pit bulls — more attacks. Other issues such as training, use by persons in the illegal drug trade, etc., may also be causative factors.


. The on-line publication Animal People, www.animalpeoplenews.org, estimates that pit bulls make up approximately 5% of the total dog population in the United States partly based upon surveys of for sale advertisements. The breed breakdowns at 62 animal shelters holding 5,236 dogs indicated that 23% of the dogs so held were pit bulls. These figures, if accurate, support an inference that pit bulls end up in animal shelters at a much larger ratio than their overall ratio within the total dog population.


. The Center did attach a chart of the breed-specific dog-attack fatalities it had recorded between 1979 and 1996. That chart showed that of the 279 fatal attacks in this country in that period, 79 were by pit bulls or pit bull crosses. Rottweilers accounted for 29 deaths.


. Some are similar to the arguments made in the appellant or amicus’ briefs filed in the present case by supporters of pit bulls. In light of Maryland’s situation, we find those particular arguments unpersuasive. We have fully reviewed and considered all the briefs.
We recognize the problems that exist when breed specific legislation is proposed — which is opposed by pit bull breeders, owners and fanciers. Such opposition has been present for many years. Our opinion in the present case does not ban pit bulls, but puts a greater responsibility for vicious dogs where pit bull advocates have long argued it should be — with the owners and others who have the power of control over such dogs. Our opinion imposes greater duties by reducing the standards necessary to hold owners and others liable for the attacks of their pit bulls.


. Issues relating to the dangerousness of Rottweilers are not present in this case.


. The appellee attempted to make the argument that the landlord had sufficient control over the alley behind the house such as to make the alley part of the landlord’s and lessee's premises. He is incorrect. The language he asserts affords that right of control is the same as, or similar to, language contained in most deeds of conveyance in this state. It merely gives to the grantee whatever rights the grantor had in the alley. In the case of alleys improved, maintained or accepted by public entities, the primary right that language gives to an adjacent *653landowner is to be able to make a claim to the center of the roadway if the public body ever closes the alley or sufficiently abandons it. Until that time, adjacent landowners have ingress and egress rights along with the general public. Generally, they do not have the right to control the public way. As we are holding that liability follows a pit bull when it leaves its abode to launch an attack, control of the alley is not an issue. In this case, it is clear that the pit bull twice left its enclosure on the lessee’s/landlord’s property to attack two boys. Accordingly, the pit bull attacked the two boys from the subject property.
If the owner had taken the pit bull to the supermarket or on a day trip to the beach in Ocean City, and while there, the pit bull attacked someone, the attack would not have been on or 'from ' the leased premises. While the owner’s responsibility remains clear, liability, if any, on the part of the landlord in such a situation seems much more remote.


. The trial court correctly applied the principles of the common law at the lime the case was first tried below.